Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 and 12 objected to because of the following informalities:  some typo errors.  Claim 10, line 12 “ an a form 1h” should be --fourth--; line 18 no need a period after set; claim 12 no need a period after “all”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 8, 9 and 16 of copending Application No. 16/237,062.
Claims 1-5, 7-15 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-19, 24, 27, 28 and 32-36 of copending Application No. 17/029,548 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims and the copending application are claiming a similar bow having limbs attached to a riser, cams attached to the limbs, cams including drawstring journals and power cables journals that are non-in coplanar (i.e. helical) with the plane of rotation of the cams, bowstring and power cables to be received within the respective journals.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,7-15 and 17 of U.S. Patent No. 11,408,705. 
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 10-17of U.S. Patent No. 11,085,728. 
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10-12, 16 and 19 of U.S. Patent No. 10,712,118.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 11-16, 18 and 35 of U.S. Patent No. 10,254,073.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,7,8,11-13,15 and 19 of U.S. Patent No. 9,494,379. 
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,7,8,11-13,15,16 and 19  of U.S. Patent No. 9,879,936. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims and the copending patents are claiming a similar bow having limbs attached to a riser, cams attached to the limbs, cams including drawstring journals and power cables journals that are non-in coplanar (i.e. helical) with the plane of rotation of the cams, bowstring and power cables to be received within the respective journals.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, what is “a path that is not co-planar with the plane of rotation”? There is no disclosure regarding such “not co-planar” to clearly convey to one of ordinary skill in the art to what path with “not co-planar” the claim referred to.
	With respect to claim 2, what is “ends of a cam”? The cam/s is/are “circular, loop, rounded, curved, turned”, and etc. and it is unclear where are “the ends” of such “looped cams”.
	With respect to claim 5, it is unclear what is that applicant sought to claim; journals extending where? Respectively to what? this language is somewhat confusing.
	With respect to claim 8, it is unclear if the two power cable of claim 1 (i.e. a set) is the same set .
	With respect to claim 10, the claim define a first set of power cables and a second set of power cables (lines 18-21); thereafter the claim recites “drawn configuration at least two of the power cables are displaced”, to which at least two power cables the claim referred to?
	Claim 17 same issues as discussed above with respect to claim 1 regarding the “not co-planar” means.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islas US 2011/0308508 (“Islas”) in view of Norkus US 7,578,289 (“Norkus”).
 	As per claim 1, Islas discloses a bow (10)(Figs. 1-4; [0006], [0011]-[0014]) comprising: 
	at least one first bow limb attached to a riser; at least one second bow limb attached to the riser (limbs 16 attached to riser 14)(Figs. 1-3; [0011]); 
	a first cam mounted to the at least one first bow limb and rotatable around a first axis, (first cam 20 connected to first limb 16) the first cam comprising a first draw string journal having a first plane of rotation perpendicular to the first axis, a first power cable journal on one side of the first draw string journal, and a second power cable journal on an opposite side of the first draw string journal comprising a path with the first plane of rotation (first cam 20 comprising first and second power cable grooves 28a and 28b)(Figs. 3 and 4; [0013]); 
	a second cam mounted to the at least one second bow limb and rotatable around a second axis (second cam 20  connected to second limb 16), the second cam comprising a second draw string journal having a second plane of rotation perpendicular to the second axis, a third power cable journal on one side of the second draw string journal, and a fourth power cable journal on an opposite side of the second draw string journal comprising a path that with the second plane of rotation (second cam 20 comprising third and fourth power cable grooves 28a and 28b)(Figs. 3 and 4; [0013]); 
	a draw string received in the string guide journals and secured to the first and second cams, wherein the draw string unwinds from the string guide journals as it translates from a released configuration to a drawn configuration (draw string 22)(Figs. 1-3; in conjunction to [0006], and [0013]); 
	and at least two power cables, wherein a portion of a power cable is received in each of the first and. third power cable journals, wherein as the bow is drawn to the drawn configuration the at least two power cables are displaced along the first and second axes relative to the first and second planes of rotation of the first and second draw string journals, respectively (power cables 26 connected with the cams to be displace thereof while the bow is in use)(Figs. 1-3; in conjunction to [0006], and [0013]).
	Islas is not specific regarding the first cam’s first power cable journal is a first helical power cable journal on one side of the first draw string journal and the second power cable journal has a path that is not co-planar with the first plane of rotation.
	Islas is not specific regarding the second cam’s third power cable journal is a third helical power cable journal on one side of the second draw string journal and the fourth power cable journal has a path that is not co-planar with the second plane of rotation.
	However, Norkus discloses a first cam’s first power cable journal is a first helical power cable journal on one side of a first draw string journal and a second power cable journal has a path that is not co-planar with a first plane of rotation; a second cam’s third power cable journal is a third helical power cable journal on one side of a second draw string journal and a fourth power cable journal has a path that is not co-planar with a second plane of rotation (cams 18 and 20 including bowstring journal (groove 28) to receive bowstring 22 and power cables journals (grooves 30) to receive power cables 24 and 26; the power cables grooves are helical in shape)(Figs. 5 and 7; 2:66-3:19).
	With respect to the path as “not co-planar” to the best of his understanding the examiner construed the helical grooves as such “not co-planar”.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Islas’ the first cam’s first power cable journal is a first helical power cable journal on one side of the first draw string journal and the second power cable journal has a path that is not co-planar with the first plane of rotation the second cam’s third power cable journal is a third helical power cable journal on one side of the second draw string journal and the fourth power cable journal has a path that is not co-planar with the second plane of rotation as taught by Norkus for the reason that a skilled artisan would have been motivated by Norkus’ suggestions to use such cam assemblies to achieve a particular draw force characteristics (3:10-19).  Such modified assemblies to the cam assembles would have enhanced Popov’s draw force characteristics, which is much desire within the field of crossbows.
 	As per claim 2, with respect to wherein the at least two power cables are attached at opposite ends to the first and second cams, note Islas’ Figs. 1-3 and [0013] as the connection of the power cables 26 with respective cams 20. 
	Claims 3, 4 with respect to wherein as the bow is moved between the released configuration to the drawn configuration a portion .of the power cables wrap on or off the first and third helical power cable journals and the power cables are displaced along the first and second axes relative to the first and second planes of rotation of the first and second draw string journals (claim 3) wherein rotating the first and second cams causes the second and fourth power cable journals to displace the at least two power cables along the first and second axes relati.ve to the first and second planes of rotation, respectively (claim 4), note Islas’ Figs. 1-3 in conjunction to [0006] and [0013] as the structure and function of the bow to be drawn as the cams are rotate to displaced the power cables at their respective grooves/journals; note Norkus’ Fig. 7 in conjunction to 2:66-3:19 as the drawn of the bow as the power cable (24) displace within the power cables grooves.  Within the modified Islas by the teachings of Norkus the power cables would have included helical journals as well as journals that their path that is not co-planar with the first plane of rotation (i.e. helical) to form as claimed. 
	As per claim 5, with respect to wherein at least the first and third power cable journals extend away from the first and second planes of rotation, respectively, again note Islas’ Figs. 1-3 in conjunction to [0006] and [0013] as the structure and function of the bow to be drawn as the cams are rotate to displaced the power cables at their respective grooves/journals; note Norkus’ Fig. 7 in conjunction to 2:66-3:19 as the drawn of the bow as the power cable (24) displace within the power cables grooves.  	Thus, the examiner maintains his position that since the prior art includes all the structure as claimed it is fully capable to perform as claimed.
	As per claim 6, with respect to wherein the power cables wrap more than about 270 degrees around at least the first and third helical power cable journals when the bow is in the released configuration, note Norkus’ Fig. 7 and 2:66-3:19 as the rotation of approximately 720 degrees, i.e. a t leas 270 degrees.

	As per claim 7, Norkus discloses wherein the second and fourth power cable journals comprise helical power cable journals (Fig. 7 and 3:2-7; “The grooves 30 for the cables 24 and 26 are helical in shape and also have the capacity for two full wraps.”).
	As per claim 8, Islas discloses wherein the at least two power cables comprise: a first set of power cables attached to the first cam and received in the first and second power cable journals on the first cam; and a second set of power cables attached to the second cam and received in the third and fourth power cable journals on the second cam (the power cables are two sets of two cables 26 connected to the respective cams’ journals)(Fig. 1 and 3; [0013]).
	As per claim 9, Islas discloses wherein the first set of power cables is attached at an opposite end to the second cam and the second set of power cables is attached at an opposite end to the first cam (Figs. 1 and 3; [0013]).
	As per claim 10, since the claim’s limitations are very similar to claims 1, 7, and 8 the examiner states that claim 10 is rejected over Islas and  Norkus  for the same 
reasons discussed above with respect to claims 1, 7 and 8. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 11, with respect to wherein as the bow is moved from the released configuration to the drawn configuration the power cables unwind from at least two of the power cable journals, note Islas’ Figs. 1-3 in conjunction to [0006] and [0013] as the structure and function of the bow to be drawn as the cams are rotate to displaced the power cables at their respective grooves/journals; note Norkus’ Fig. 7 in conjunction to 2:66-3:19 as the drawn of the bow as the power cable (24) displace within the power cables grooves. Within the modified Islas by the teachings of Norkus the power cables would have included helical journals to form as claimed.
	As per claim 12, Norkus discloses wherein all .of the power cable journals comprise helical power cable journals (Fig. 7 and 3:2-7; “The grooves 30 for the cables 24 and 26 are helical in shape and also have the capacity for two full wraps.”)
	As per claims 13, 14, with respect to wherein rotating the first and second cams causes the helical power cable journals to displace the at least two of the power cables along the first and second axes relative to the first and second planes of rotation, respectively (claim 13) and wherein as the bow is moved between the released configuration to the drawn configuration the power cables wrap on or off the power cable journals and are displaced along the first and second axes relative to the first and second planes of rotation by the helical power cable journals (claim 14), note Islas’ Figs. 1-3 in conjunction to [0006] and [0013] as the structure and function of the bow to be drawn as the cams are rotate to displaced the power cables at their respective grooves/journals; note Norkus’ Fig. 7 in conjunction to 2:66-3:19 as the drawn of the bow as the power cable (24) displace within the power cables grooves.  Thus, the examiner maintains his position that since the prior art includes all the structure as claimed it is fully capable to perform as claimed.
	As per claim 15, with respect to wherein as the bow is moved from the drawn configuration to the release configuration the power cables wind onto at least two of the power cable journals, once again note Islas’ Figs. 1-3 in conjunction to [0006] and [0013] as the structure and function of the bow to be drawn as the cams are rotate to displaced the power cables at their respective grooves/journals; note Norkus’ Fig. 7 in conjunction to 2:66-3:19 as the drawn of the bow as the power cable (24) displace within the power cables grooves. Within the modified Islas by the teachings of Norkus the power cables would have included helical journals to form as claimed.
	As per claim 16, with respect to wherein the power cables wrap more than about 270 degrees around at least two of the power cable journals when the bow is in the released configuration, note Norkus’ Fig. 7 and 2:66-3:19 as the rotation of approximately 720 degrees, i.e. a t leas 270 degrees.
	As per claim 17, since the claim’s limitations are very similar to claims 1 and 8 the examiner states that claim 17 is rejected over Islas and  Norkus  for the same 
reasons discussed above with respect to claims 1 and 8. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	With respect to “power cable journals comprise a width at least twice a width of the first and second power” although the prior art is not specific regarding such dimensions, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Islas- Norkus’ power cable journals comprise a width at least twice a width of the first and second power for the reason that a skilled artisan would have been motivated in discovering the optimize journal size to allow the optimize displacement of the power cables as the bow is drawn to provide the optimize drawn configuration.
	As per claim 18, with respect to wherein at least the first and third cables wrap at least 270 degrees around at least the first and third power cable journals when the bow is in the release configuration and as the bow is drawn to the drawn configuration at least the first and third power cables are displaced along the first and second axes relative to the first and second planes of rotation of the first and second draw string journals, respectively, note Norkus’ Fig. 7 and 2:66-3:19 as the rotation of approximately 720 degrees, i.e. a t leas 270 degrees. Also, once again note Islas’ Figs. 1-3 in conjunction to [0006] and [0013] as the structure and function of the bow to be drawn as the cams are rotate to displaced the power cables at their respective grooves/journals; note Norkus’ Fig. 7 in conjunction to 2:66-3:19 as the drawn of the bow as the power cable (24) displace within the power cables grooves. Within the modified Islas by the teachings of Norkus the power cables would have included helical journals to form as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      8/24/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711